[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Howard Trice was convicted of violating the prohibition law and he appeals. Affirmed.
Appellant was convicted of a violation of the prohibition statute. He was tried before a jury on March 29, 1915, and on that day, as shown by the judgment entry, gave notice of appeal. On May 17, 1915, he presented to the trial judge, who then signed, what purports to be a bill of exceptions containing a sole and only exception to the action of the trial court in overruling appellant's motion for a new trial. At the time of the trial, section 2846, Code 1907, as amended by Acts 1911, p. 198, did not authorize an appeal in criminal cases from a judgment overruling a motion for a new trial. — Bean v.State, 10 Ala. App. 660, 64 So. 471. Subsequently, by an act approved September 22, 1915, section 2846 was so amended as to allow an appeal in criminal cases from a judgment denying such a motion.
There is no error in the record, and the judgment is accordingly affirmed.
Affirmed. *Page 156